Citation Nr: 1523242	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-15 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental disability for compensation purposes.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include schizophrenia, schizophreniform disorder, cognitive disorder, depression, and any associated sleep impairment.

3.  Entitlement to an initial or staged compensable rating for scarring on the left side of forehead, on the bridge of nose, and above upper lip.

4.  Entitlement to service connection for sleep apnea (or similar sleep disorder) associated with nasal / sinus airway impairment.

5.  Entitlement to service connection for residuals of nasal injury, claimed as deviated septum.

6.  Entitlement to service connection for psychosis or mental illness for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.

7.  Entitlement to service connection for a psychiatric disability, to include schizophrenia, schizophreniform disorder, cognitive disorder, depression, and any associated sleep impairment.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1983 to March 1986.  He had additional periods of service, including active duty for training with the Army National Guard from July 1987 to March 1988.

These matters are before the Board of Veterans' Appeals (Board) from rating decisions of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  A November 2012 rating decision (in pertinent part) granted service connection for the facial scarring and assigned a noncompensable disability rating, denied service connection for the claimed psychiatric disability, denied eligibility for treatment under 38 U.S.C.A. § 1702, and denied service connection for residuals of nasal injury).  An April 2013 rating decision denied a petition to reopen a claim for service connection for a dental disability for compensation purposes and denied service connection for sleep apnea (or similar sleep disorder) associated with nasal / sinus airway impairment due to trauma).

The Board notes that the Veteran's appeal includes his contention that he is entitled to service connection for a sleep disorder.  The Board notes that the Veteran's contentions and the evidence appear to refer to both (a) a sleep disorder of a physical nature associated with trauma to his nasal / sinus airways, and (b) sleep problems associated with his psychiatric diagnoses.  The decision below denies service connection for sleep apnea or similar sleep disorder associated with the nasal / sinus airways, and that decision is limited to sleep disorders of a nature associated with the nasal / sinus airways rather than any component of a psychiatric pathology.  To the extent that the Veteran's claims on appeal also contemplate a sleep disturbance as part of psychiatric pathology, those contentions are contemplated as part of the claim for service connection for psychiatric disability that is being reopened and remanded by the Board at this time.

The psychiatric issue on appeal was developed and adjudicated (as described in the October 2013 supplemental statement of the case (SSOC)) as a petition to reopen the prior final denial of service connection for "schizophreniform disorder, depression (now claimed as mental health condition to include schizophrenia)."  The broader set of issues on appeal also includes one characterized by the RO as seeking service connection for "sleep disorder/sleep apnea/deviated septum."  In light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the psychiatric service connection issue (which is reopened and remanded below) encompasses all psychiatric diagnoses and symptoms shown during the pendency of the claim, and the Board has recharacterized the issue to clarify this scope including with inclusion of the psychiatric sleep impairment symptoms (apart from the airway-related sleep impairment, considered separately).

Furthermore, the psychiatric service connection claim has been properly characterized as a petition to reopen to claim subject to a prior final denial because the Veteran was denied service connection for schizophrenia in a final May 2008 Board decision.  The Board observes that a February 2010 RO rating decision awarded service connection for the Veteran's cognitive disorder, but this award of service connection was severed by a final August 2010 RO rating decision not on appeal.  As the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disability, the psychiatric issue shall now be developed and adjudicated on its merits, including with consideration of whether service connection may be warranted for the diagnosed cognitive disorder.

Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection is also considered a claim for VA outpatient dental treatment.  The Veteran originally claimed entitlement to service connection for a dental disability in November 2009; the Board finds that the portion of the claim seeking service connection for VA outpatient dental treatment purposes has not yet been addressed by an AOJ adjudication.  The February 2010 rating decision, which is final as to the claim for compensation purposes, did not formally adjudicate whether there was entitlement to service connection for treatment purposes, and neither did the April 2013 decision on appeal.  The Board is referring the issue of entitlement to service connection for a dental disability for treatment purposes to the AOJ for appropriate action and it is not resolved by the Board at this time.

The issue of entitlement to service connection for dental disability, for VA outpatient dental treatment purposes, has been raised by the record in a November 2009 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a psychiatric disability (reopened for de novo review) and service connection for psychosis or mental illness for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for dental disability for compensation purposes was denied by a February 2010 RO rating decision; the appellant was notified of the decision and did not file a notice of disagreement nor submit new and material evidence within the following one year.

2.  All of the evidence submitted since the February 2010 RO rating decision pertaining to the dental disability issue is either cumulative and redundant or does not relate to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's claim of entitlement to service connection for a psychiatric disability was denied by a May 2008 Board decision; the appellant was notified of the decision and did not appeal.  An August 2010 RO rating decision severed service connection for cognitive disorder; the appellant was notified of the decision and did not file a notice of disagreement nor submit new and material evidence within the following one year.

4.  Certain evidence received since the May 2008 Board decision and August 2010 RO rating decision relates to unestablished facts necessary to substantiate the claim of service connection for psychiatric disability (suggesting possible nexus to service); the newly submitted evidence raises a reasonable possibility of substantiating the claim.

5.  The Veteran's service-connected scars of the head and face have not manifested in any characteristic of disfigurement, tissue loss, nor gross distortion or asymmetry of a feature or paired set of features, nor scarring involving an area of 144 square inches (929 sq. cm) or greater, nor unstable scarring, nor painful scarring, nor any other manner of functional impairment or disabling effects.

6.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) sleep apnea or a sleep disorder associated with nasal / sinus airway impairment.

7.  The Veteran has medically noted residual abnormality of the nose etiologically linked to his in-service fracture and lacerations of the nose.


CONCLUSIONS OF LAW

1.  New and material evidence on the matter has not been received since the February 2010 denial of entitlement to service connection for dental disability (for compensation purposes), and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156 (2014).

2.  New and material evidence on the matter has been received since the May 2008 denial of entitlement to service connection for psychiatric disability (and since the August 2010 severance of service connection for cognitive disorder), and the Veteran's claim for service connection for psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156 (2014).

3.  The criteria for a compensable rating for the Veteran's service-connected scars of the head and face have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.25, 4.31, 4.118, Diagnostic Codes 7800 to 7805 (as in effect from October 23, 2008).

4.  Service connection for sleep apnea or a sleep disorder associated with nasal / sinus airway impairment is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

5.  Service connection for residuals of in-service fracture and lacerations of the nose is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

The notice requirements have been met in this case.  With regard to the scar rating issue addressed with a final Board decision at this time, the November 2012 RO rating decision on appeal granted service connection for the disability and assigned the initial disability rating and effective date for the award; statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2013 statement of the case (SOC) provided the Veteran with actual knowledge of the pertinent information concerning the "downstream" issue of entitlement to an increased initial rating, and an October 2013 SSOC readjudicated the matter after the Veteran responded.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

With regard to the issue of entitlement to service connection for sleep apnea (or similar sleep disorder) associated with nasal / sinus airway impairment, a January 2013 letter notified the Veteran of the information needed to substantiate and complete his service connection claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The January 2013 letter provided notice as to how VA assigns disability ratings and effective dates.  The VCAA notice was provided prior to the April 2013 RO rating decision on appeal; the notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the petition to reopen a claim of entitlement to service connection for a dental disability for compensation purposes, the January 2013 letter provided adequate notice as well.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  The January 2013 letter provided the appropriate notice to the Veteran with regard to the dental disability issue in compliance with Kent.

The Veteran has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's available service treatment records (STRs) and service personnel records are in the claims-file.

As some of the Veteran's STRs are unavailable, VA has a heightened duty to assist him in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  Long prior to the pendency of this appeal, the RO issued an administrative decision in April 1997 (in connection with a past claims adjudication) concluding that all procedures to obtain the Veteran's STRs for the periods of service from April 1983 to March 1986 and July 1987 to March 1988 have been correctly followed, that documentation of all efforts to obtain them was included in the claims-file, and that all avenues to obtain the records had been exhausted such that further efforts to obtain the records would be futile.  Significantly, the Veteran has long been notified and aware of the loss of STRs and the Veteran has submitted copies of a number of STRs pertinent to this appeal (including a set of pertinent STR copies submitted in August 2012) which have now been associated with the claims-file.  Neither the Veteran nor any other information of record suggests further alternative potential sources for obtaining any outstanding STRs.  The Veteran has not otherwise identified any pertinent records that remain outstanding.

The Veteran's pertinent post-service treatment records (to include records obtained from the Social Security Administration (SSA)) have been secured.  The RO arranged for pertinent VA examinations in September 2012 and an additional pertinent medical opinion in March 2013.  The Board finds that the reports of these VA examinations contain sufficient specific clinical and diagnostic findings and informed discussion of pertinent history, symptoms, and functional impact to probatively address the sleep apnea / nasal disorder service connection claim and the scars rating claim.  The Board finds that these reports are probative medical evidence adequate for rating purposes on the sleep apnea / nasal disorder service connection issue and the scar rating issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the sleep apnea / nasal disorder service connection claim and the facial scars increased rating claim, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in these matters is met.

The other issues addressed by the Board at this time each are either addressed with a complete grant of the benefits sought at this time or remanded for additional development, and there is no need to discuss VCAA requirements with regard to those issues at this time.

In-Service Bicycle Accident

The issues on appeal are all connected to a specific event during the Veteran's military in which he suffered significant injuries to his head and face in a bicycle accident in June 1984.  The Veteran's STRs document that the Veteran sustained a diagnosed closed head injury with concussion, fracture of his nose with significant displacement, several facial laceration injuries, "through and through avulsion of the upper maxillary central incisors," and "a fractured mandibular central incisor"  Following his in-service treatment, including surgery, the Veteran continued to have a depressed and deviated nasal septum, including as noted in a May 1989 periodic medical examination report during a period of reserve service.  In September 1992, the Veteran additionally underwent an open septal rhinoplasty at a VA facility.

Petitions to Reopen Previously Denied Claims with New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has held that the phrase "'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

A claimant may submit an application or claim to reopen a disallowed claim, when VA must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2011).

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be evidence of: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in VA's electronic data storage system, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Residuals of Injury to Teeth / Dental Disability for Compensation Purposes

A February 2010 RO rating decision denied service connection for "teeth condition."  The February 2010 RO rating decision found that the Veteran was "involved in a bicycle accident which resulted in a loss of some teeth.  However, there is no evidence that these teeth are not replaceable with dentures or implants."  The February 2010 RO rating decision found that there was no "evidence of trauma or disease with loss of substance of the mandible and/or maxilla bone," and there was no "clinical evidence that the missing teeth cannot be replaced by dentures or implants."

The Veteran was notified of the decision and of his appellate rights, and did not appeal it.  The Veteran did not submit any new and material evidence regarding the February 2010 RO rating decision within a year of the issuance of that decision.  The February 2010 RO rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

In January 2013, the Veteran submitted correspondence requesting to reopen the claim for service connection "for my teeth condition."  In April 2013, the RO denied the petition to reopen; the Veteran appealed the denial to the Board (giving rise to the current appeal).

The Board observes that the RO has expressly found that the service connection claim concerning a condition of the teeth has not been reopened.  At any rate, regardless of whether the RO found new and material evidence to reopen the claim, the Board is not bound by such a determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The February 2010 RO rating decision denying service connection for a condition  of the teeth is the most recent prior final decision on this issue.

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be compensable are set forth in 38 C.F.R. § 4.150.  They include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

In Vargas-Gonzales v. West, 12 Vet. App. 321, 327 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.

The February 2010 prior final denial of service connection for dental disability for compensation purposes was based upon finding that the Veteran's missing teeth due to military service were replaceable.  In essence, this was a finding that the Veteran did not currently have a qualifying dental disability for VA compensation purposes.  The new and material evidence necessary to reopen that issue must address the unestablished factual element of service connection: existence of a dental disability for VA compensation purposes.

The Veteran's primary contention in this case is that service connection is warranted for a dental disability because "I was in a bicycle accident while I was in the military and had some of my teeth knocked out as a result.  I am having ongoing complications with my teeth."

Of record at the time of the February 2010 RO rating decision were statements of the Veteran's testimony, certain of the Veteran's STRs, and post-service medical records (including various VA compensation examination reports) sufficient to establish that the Veteran lost teeth in a bicycle accident during service, as acknowledged by the February 2010 RO rating decision.  Service connection for compensation purposes was denied on the basis that the Veteran's missing teeth were not shown to be irreplaceable (with dentures or implants).

The evidence associated with the claims folder subsequent to the February 2010 RO rating decision includes records obtained from the SSA, various additional VA examination reports and post-service medical records, additional statements from the Veteran on various matters, duplicate copies of evidence previously of record (including certain STRs), and other documents pertaining to other VA claims not related to the Veteran's dental health.

The Veteran has re-asserted that he is entitled to service connection for a condition of the teeth since the February 2010 RO rating decision.  However, the Veteran has not submitted or identified any evidence that tends to indicate that the missing teeth at issue are not replaceable.  The Veteran has not presented any testimony or assertion that the teeth involved are not replaceable.  The January 2013 correspondence petitioning to reopen the claim simply presents the Veteran's testimony on the already established fact that he had a bicycle accident during service in which some of his teeth were knocked out.  The statement also indicates that the Veteran had "ongoing complications."  To the extent that the Veteran was already shown to have suffered the loss of original teeth due to the accident, post-service residuals of the in-service accident were an already established fact.  The Board finds that the statement's vague non-specific allusion to "ongoing complications" does not present a reasonable indication of a new fact showing a compensable disabling manifestation of the claimed dental disability.  The Veteran's May 2013 notice of disagreement and November 2013 substantive appeal submissions on the issue do not add any new testimony nor identify any pertinent new facts or sources of evidence.

Following review of the contents of the claims-file, the Board is unable to find that any new items of evidence received since the February 2010 denial are new and material to the issue of service connection (for compensation purposes) for dental disability.  The material evidence is duplicative of evidence already of record, and the new evidence is not materially pertinent to the bases of the prior final denial.  The new evidence simply indicates that the Veteran continues to believe that his previously established in-service accident resulting in loss of teeth warrants a grant of service connection; the fact that the Veteran is missing teeth due to in-service trauma was known at the time of the prior final decision and is not a point in controversy as a basis for denial of service connection.

Overall, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection (for compensation purposes) for the claimed dental disability.  The new evidence does not materially show that the Veteran's missing teeth are not replaceable by dentures or implants, nor does the new evidence otherwise indicate the existence of another manner of dental disability qualifying for VA disability compensation benefits.  For these reasons, the Board concludes that the appellant has not presented new and material evidence to reopen his claim for service connection (for compensation purposes) for a dental disability.  Accordingly, the petition to reopen the claim must be denied.  See 38 U.S.C.A. § 5108.

New and material evidence has not been received, and the claim of entitlement to service connection for a dental disability for compensation purposes may not be reopened.

Psychiatric Disorder

A May 1997 RO rating decision denied service connection for schizophreniform disorder, depression, and for substance abuse.  The substance abuse claim was denied on the basis of the RO finding that the claim was barred as "the result of the veteran's own willful misconduct," and the broader psychiatric disability claim (schizophreniform disorder and depression) was denied on the basis of finding that such disability did not manifest during service (or within a year thereafter) and was not shown to be otherwise causally / etiologically linked to service.  The Veteran did not submit any new and material evidence regarding the May 1997 RO rating decision within a year of the issuance of that decision.  The May 1997 RO rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

An April 2000 RO rating decision denied the Veteran's petition to reopen the claim of entitlement to service connection for a psychiatric disability (claimed at that time as paranoid schizophrenia) based upon finding that no new and material evidence had been received pertaining to changing the prior decision's finding.  The Veteran did not submit any new and material evidence regarding the April 2000 RO rating decision within a year of the issuance of that decision.  The April 2000 RO rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

A May 2008 Board decision again denied the Veteran's claim for service connection for schizophrenia (arising from an appeal of a November 2004 RO denial of the claim that was subsumed by the Board's appellate decision), finding that schizophrenia was not manifest during military service, is unrelated to military service, and did not manifest to a degree of 10 percent within one year after separation from active service.  The Board decision noted that the Veteran's STRs showed that the Veteran sustained a closed head injury with a concussion at the time of a bicycle accident in June 1984, with treatment and evaluation documented as revealing no neurological deficits from his closed head injury and that the injury was stable in late June 1984.  The Board decision discussed that the Veteran was noted to be clinically normal psychiatrically and neurologically in May 1989, and that he denied depression, excessive worry, or nervous trouble of any sort at that time.  The Board decision noted that post-service evidence showed diagnoses and treatment for significant mental health concerns with a diagnosis of schizophrenia (originally schizophreniform disorder) in 1996, and that the Veteran testified that a VA doctor verbally told him in about 2004 that there was a possibility that head trauma / concussion could cause a mental illness.  The Board decision relied upon a March 2007 VA medical opinion finding that the Veteran's deterioration in functioning commenced well after the head injury and was more related to alcohol dependence, with the VA examiner also finding that the Veteran's cognitive problems could be accounted for by a pre-existing learning disability and the effects of schizophrenia.  The Board cited the absence of any medical opinion indicating that a link between the Veteran's schizophrenia / psychiatric concerns and his military service was anything more probable than a mere possibility, and found the negative March 2007 VA medical opinion to be the most probative opinion on the question.

The Veteran was notified of the May 2008 Board decision and of his appellate rights; he did not appeal the May 2008 Board decision.  The May 2008 Board decision is final.  38 U.S.C.A. § 7104.

The Board also notes that a February 2010 RO rating decision awarded service connection for the specific psychiatric diagnosis of cognitive disorder.  An August 2010 RO rating decision severed that award of service connection; no new and material evidence nor a notice of disagreement was submitted within a year thereafter and the August 2010 RO rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.  To any extent that the August 2010 severance of service connection for cognitive disorder may be considered a manner of "denial" of service connection for a psychiatric disability more recent than the May 2008 Board decision, the analysis of this petition to reopen is essentially unaffected.  As discussed below, the Board finds that new and material evidence has been submitted after both the May 2008 and the August 2010 decisions, and the claim for service connection for psychiatric disability is reopened.

In July 2012, the Veteran submitted correspondence requesting to reopen the claim for service connection for "[m]ental health condition."  In November 2012, the RO appears to have reopened the claim and denied it on the merits.  In the April 2013 SOC and the October 2013 SSOC, the RO expressly found that there was no new and material evidence, and that the claim was not reopened.  At any rate, regardless of whether the RO found new and material evidence to reopen the claim, the Board is not bound by such a determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence of record in May 2008 featured the Veteran's STRs, his lay statements, a March 2007 VA examination report, and additional post-service medical evidence; the contents of this evidence is discussed just above.  (The evidence of record at the time of the August 2010 decision severing service connection for cognitive disorder included some additional medical records featuring VA examination reports that did not significantly change the state of the evidence with regard to the Veteran's psychiatric disabilities; this evidence did not establish a causal or etiological link between a current psychiatric disability and the Veteran's military service.)

Evidence received since the May 2008 Board decision (and after the August 2010 RO rating decision), with regard to his psychiatric health, features most significantly a set of articles and abstracts describing research into the possibility of a general causal link between traumatic brain injury and schizophrenia; additional VA medical records (including VA examination reports) have also been added to the record.  One article submitted in January 2013 is entitled "Traumatic brain injury linked to schizophrenia" and describes a "study published Aug 2 [of 2011] in the journal Schizophrenia Bulletin."  An extract discussing other research concerning schizophrenia-like psychosis following traumatic brain injury (originally from February 2001) was also submitted by the Veteran in January 2013.  A March 2001 article from The American Journal of Psychiatry entitled "Traumatic Brain Injury and Schizophrenia in Members of Schizophrenia and Bipolar Disorder Pedigrees" was also submitted in support of the Veteran's claim in July 2012 (and again in January 2013).  An August 2011 news article submitted in July 2012 also discusses medical research and characterizes the findings as "Head trauma may boost schizophrenia risk."

As the May 2008 Board decision that denied service connection for schizophrenia was based essentially on finding that such disability was not manifested in or related to the Veteran's service (with no psychosis compensably manifesting within a year following active service), for evidence to be found new and material it must be evidence not of record in May 2008 that addresses such a finding (such as by indicating that the Veteran's psychiatric disorder may be causally linked to his military service).  (If the August 2010 RO rating decision were to be considered the prior final decision, the same unestablished factual element nevertheless defines the assessment of materiality in this analysis as that severance was essentially based on a finding that a link or nexus between the disability and military service was not established.)

Some of the newly submitted material can be read as somewhat supportive of the assertion that head trauma may cause psychiatric disorders like schizophrenia, particularly the August 2011 article discussing research characterized as indicating that "Overall, TBI was associated with an increased risk of schizophrenia."  As the Veteran is shown to have suffered a potentially pertinent head injury during service, and as the basis of the May 2008 denial (and the August 2010 severance) featured the absence of a showing that his current psychiatric disorder is related to military service, the Board finds that evidence tending to indicate that such a psychiatric disorder can be causally linked to head trauma tends to establish an unestablished fact in the Veteran's service connection claim.  The Board observes that the RO's November 2012 decision adjudicating this petition to reopen found that the matter "has been reopened based on the evidence you submitted from psychiatryonline [referring to one of the copies of the March 2001 article from The American Journal of Psychiatry]," and a new VA examination on this matter was provided to the Veteran.  The September 2012 VA examination report includes a psychiatrist's medical opinion casting doubt upon the extent to which medical research actually supports a link between head injuries and schizophrenia.  However, the Board is satisfied that at least one of the submitted articles (presumed to be credible on its face without deeper medical scrutiny of its announced findings) tends to support the Veteran's attempt to establish the previously unestablished element of nexus (a link between the current disability and military service) for service connection in this case.

For the purposes of this analysis, the Board is not here engaged in analyzing the likelihood of such a nexus; the Board merely finds that the submitted evidence concerning medical research tends to support relating, to some degree, the Veteran's schizophrenia to the in-service head trauma.  Therefore, the evidence relates to the unestablished fact and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim," and that this phrase "must be viewed as enabling rather than precluding reopening.")

The Board finds that the submitted material regarding medical research probing the possibility of a link between schizophrenia and traumatic brain injury is new evidence, as it was not of record in May 2008 (or August 2010).  This additional evidence tends to relate the Veteran's diagnosis of schizophrenia, in general, to head injury apparently compatible with the Veteran's in-service injury.  This evidence therefore specifically addresses an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence received is both new and material, and the claim of service connection for a psychiatric disorder may be reopened.

The Board additionally notes that the September 2012 VA examination report includes a section detailing "Provisional Diagnosis" that shows Axis I psychiatric diagnoses including schizophrenia and "Cognitive disorder NOS secondary to TBI."    This information suggests that one of the Veteran's diagnosed Axis I psychiatric disorders may have been considered by the examining VA psychologist to be causally related to the in-service head injury.  The Board recognizes that other parts of the September 2012 VA examination report present contrary indications.  However, the characterization of the Axis I diagnoses arguably presents another basis for finding new and material evidence to reopen consideration of the claim on the merits.

In sum, new and material evidence has been received since the May 2008 prior denial (and the August 2010 severance of service connection for cognitive disorder) to reopen the claim of entitlement to service connection for a psychiatric disorder.

Increased Ratings for Facial Scars

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Where an appeal is from the initial rating assigned with the award of service connection, the entire history of the disability must be considered and, if appropriate, separate ratings ("staged ratings") may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is currently in receipt of a noncompensable (0 percent) disability rating for facial scars on left side of forehead, bridge of nose, and above the upper lip under 38 C.F.R. § 4.118, Diagnostic Code 7800.  This rating was awarded in an November 2012 RO rating decision and is effective from the July 27, 2012 effective date of the award of service connection.

The criteria for rating skin disabilities were revised, effective October 23, 2008 (prior to this claim/appeal).  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008."

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The Board must consider whether a higher rating is warranted under any other applicable Diagnostic Code or permitted combination of separate ratings under multiple Diagnostic Codes.  Assigning separate compensable ratings for the same symptoms/functional impairment under different diagnoses would violate the prohibition against pyramiding in 38 C.F.R. § 4.14.  In this case, notes to several of the applicable Diagnostic Codes expressly permit certain particular combinations of skin ratings as not violating the prohibition against pyramiding, with separate skin ratings assigned and combined with application of 38 C.F.R. § 4.25 in certain circumstances.  The Board must consider whether a combination of separate ratings under the pertinent skin disability Diagnostic Codes (generally, Diagnostic Codes 7800-7805) would be more favorable to the Veteran than assignment of a single rating under another applicable Diagnostic Code.

Diagnostic Code 7800 provides ratings for scars or disfigurement of the head, face, or neck.  A 10 percent rating is warranted with one characteristic of disfigurement (outlined below); a 30 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement; a 50 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or six or more characteristics of disfigurement.  38 C.F.R. § 4.118.

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) a scar five or more inches (13 or more centimeters (cm.)) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) the surface contour of the scar is elevated or depressed on palpation; (4) the scar is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See Note (1) following Diagnostic Code 7800.  The October 23, 2008 amendment added two relevant notes: Note (4) which instructs the rater to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury and Note (5) which states that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars.

Under the revised criteria effective October 23, 2008, Diagnostic Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear.  As the Veteran's service connected scars are clearly of his head and face (and don't involve areas beyond the head, face, and neck), further consideration of Diagnostic Code 7801 is not warranted in this case.

Under the revised criteria effective October 23, 2008, Diagnostic Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (effective from October 23, 2008).

The revised criteria eliminated Diagnostic Code 7803.

The revised Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable of painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (effective from October 23, 2008).

Under Diagnostic Code 7805, disabling effects of scars not considered in a rating under Diagnostic Codes 7800 to 7804 are evaluated under other appropriate Diagnostic Code(s).  38 C.F.R. § 4.118, Diagnostic Code 7805 (effective from October 23, 2008).

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

A November 2012 RO rating decision granted service connection for the Veteran's facial scars of on the left side of the forehead, the bridge of the nose, and above the upper lip.  This decision awarded an initial noncompensable disability rating effective from July 2012.  This appeal for a higher rating requires the Board to consider whether any compensable rating is warranted at any time from July 2012 onward.

The Veteran's January 2013 notice of disagreement expresses the Veteran's assertions that "the injury to his upper lip was very deep," "it looks similar to a 'hairlip' now and is very tender underneath," and "it feels similar to a canker sore."  The notice of disagreement further described that the Veteran "was unable to breathe through one side of his nose because of residuals from his bicycle accident during his military service.  VA performed surgery to his nose to improve the airway; however, Veteran's nose post-surgery was left crooked and disfigured."

VA medical examinations of the Veteran, including with attention to evaluating the service-connected facial scars, were completed for compensation rating purposes in September 2012.  The reports of this examination are of record.  As the September 2012 VA examination findings were each prepared by a competent medical professional presenting pertinent findings in detail informed by direct examination of the Veteran, the Board finds that the September 2012 VA examination reports are adequate and highly probative evidence concerning the Veteran's service-connected facial scars.

In one section, the September 2012 VA examination report shows that the Veteran "Yes" had scars related to his in-service head injuries, but specifically indicates that "No" these scars were not "painful and/or unstable" nor "is the total area of all related scars greater than 39 square cm (6 square inches)."  In a section focused upon a more detailed evaluation of the facial scars, the September 2012 VA examination report notes three scars: "scar above upper lip," "scar, bridge of nose," and "scar, left side of forehead."  Each scar is a scar of the head, face, or neck rather than any other part of the Veteran's body.  The VA examiner described that these scars were associated with the Veteran's in-service bicycle accident causing "lacerations to his forehead (le[f]t side), above upp[e]r lip, and to bridge of nose."  Significantly, the VA examiner found that none of the scars were painful and none of the scars were unstable.  Measurement of each scar revealed that the scar on the left side of the forehead was 6 cm long an 0.1 cm wide (at widest part); the scar on the bridge of the nose was 1 cm long and 0.1 cm wide (at widest part); the scar above the upper lip was 1.6 cm long and 0.1 cm wide (at widest part).

The September 2012 VA examiner found that none of the scars presented any elevation, depression, adherence to underlying tissue, nor missing underlying soft tissue.  The VA examiner found no abnormal pigmentation or texture of the head, face, or neck.  The VA examiner's report also indicated that there was no gross distortion or asymmetry of facial features or visible palpable tissue loss for the head, face, and neck.  The VA examiner found no limitation of function associated with any of the scars, and found no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar or disfigurement of the head, face, or neck.  The report notes that the pertinent scarring was not productive of any impact upon the Veteran's ability to work.

The September 2012 VA examination report includes attached photographic documentation of the appearance of the service-connected facial scarring.  The Board has reviewed these photographs and finds that they appear (to the extent appreciable to the Board's lay sensibilities) to be consistent with the detailed findings presented in the written September 2012 VA examination report.

The September 2012 VA examination report's description of the details of the service-connected facial scarring reflects that the scarring does not meet any criteria for a compensable disability rating.  None of the eight characteristics of disfigurement are shown to have manifested in connection with the Veteran's facial scarring.  None of the scars are five or more inches (13 or more centimeters (cm.)) in length; the combined length of the scars is less than this threshold.  None of the scars is at least one-quarter inch (0.6 cm.) wide at widest part; the combined width of the scars is less than this threshold.  None of the scars presents a surface contour of the scar elevated or depressed on palpation.  The scars are not adherent to underlying tissue.  The scars are not hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  The scars do not present abnormal skin texture in an area exceeding six square inches (39 sq. cm.).  The scars do not involve missing underlying soft tissue in an area exceeding six square inches (39 sq. cm.).  The scars do not involve skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  The Board notes that the total involved area of the service-connected scarring is less than six square inches (39 sq. cm).

The Veteran's January 2013 notice of disagreement asserted that the Veteran's nose is "crooked and disfigured" in connection with the service-connected facial scarring.  To any extent that the Veteran's description of his nose as "crooked and disfigured" is intended to establish that a characteristic of disfigurement is presented by the scarring or that the scarring presents gross distortion or asymmetry of facial features, the Veteran's statement is in conflict with the September 2012 VA examination report's express findings that there was no gross distortion or asymmetry of facial features.  The Board must consider which indication is more probative and persuasive in this case.  The Veteran's description of the appearance of his nose is competent evidence to the extent that the Veteran is competent to observe and comment upon the appearance of his own nose.  However, the September 2012 VA examination report's assessment of the Veteran's face, including his nose, was prepared by a competent medical professional and significantly is accompanied by supportive photographic evidence revealing no apparent gross distortion or asymmetry of facial features.  (The Board also observes that another September 2012 VA examination report focused upon the structure of the Veteran's nose indicates that there was no septal deviation found.)  The Board finds the competent medical findings of the September 2012 VA examination report accompanied by photographic evidence is more probative and persuasive evidence describing the appearance of the Veteran's facial features than the Veteran's (albeit competent) description of his nose as crooked and disfigured.  The Board finds that the Veteran's description of disfigurement of his nose, a self-interested description made in pursuit of monetary benefits during the course of this appeal, does not credibly establish that any feature of disfigurement or gross distortion or asymmetry is presented by the facial scarring in this case.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

The Veteran's January 2013 notice of disagreement also asserted that the scar above his upper lip was painful.  This statement, also, is in conflict with the September 2012 VA examination report in that the VA examiner noted that none of the Veteran's facial scars were painful.  The Board must consider which indication is more probative and persuasive in this case.  The Veteran's description of pain in the upper lip scar is competent evidence to the extent that the Veteran is competent to describe his experience of pain at the site of the scar above his lip.  However, the September 2012 VA examination report's assessment of the Veteran's face, including the scar above his upper lip, was prepared by a competent medical professional and informed by thorough direct inspection of the scars.  The VA examiner's finding that none of the scars were painful was informed by interview and examination of the Veteran, strongly suggesting that the Veteran himself reported that the scars were not painful and/or that there was no indication of pain upon examination / palpation.

Acknowledging that the appellant is competent to report symptoms of pain because this requires only personal knowledge as it comes to him through his senses, the Board finds that his statements describing the service-connected scarring as painful are not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  His statement that the scar is painful, made during the pursuit of monetary benefits, after contrary indications of record, are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

The Board finds that the record does not support that any of the Veteran's service-connected scars are painful.  The Board finds that the September 2012 VA examination report's competent medical finding of no painful scarring, informed by the Veteran's own responses to interview and examination at the time, is more probative and persuasive evidence on the matter than the Veteran's (albeit competent) description of the scar above the upper lip as painful.  The Board finds that the Veteran's description of painfulness associated with the scar, a self-interested description made in pursuit of monetary benefits during the course of this appeal, does not credibly establish that the scar is painful.  The Board notes that the Veteran first described the scar as painful in the January 2013 notice of disagreement, after the September 2012 VA examination report and after the November 2012 RO rating decision notified the Veteran that he was being assigned a noncompensable initial rating for the scarring on bases including the absence of any painful scars.

The Veteran's claims-file additionally includes VA treatment records, but none of the information presented in those records during the period on appeal indicates findings or features of the service-connected scarring inconsistent with the findings of the September 2012 VA examination report.  The evidence in this case otherwise fails to show that any criteria for a compensable rating has been met during the period under consideration in this case.  There is no showing of visible or palpable tissue loss and, as discussed above, the Board finds that the most probative and credible evidence is against finding disfigurement, gross distortion or asymmetry of one feature or paired set of features.  The criteria for a compensable rating under Diagnostic Code 7800 are not met.

The evidence clearly reflects that the service-connected scarring at issue involves a total area of less than 144 square inches (929 sq. cm), and thus the criteria for a compensable rating for superficial and nonlinear scarring under Diagnostic Code 7802 cannot be met in this case.  The evidence shows that the pertinent scarring is not unstable, and (as discussed above) the most probative and credible evidence indicates that the pertinent scarring is not painful.  Thus, the criteria for a compensable rating under Diagnostic Code 7804 are not met.  The evidence also presents no indication of any otherwise disabling effects of the scarring beyond the types of impairment considered in the Criteria for Diagnostic Codes 7800 to 7804; thus, there is no basis for assignment of compensable rating through application of Diagnostic Code 7805.

In sum, the criteria for a compensable schedular rating are not met on any basis following consideration of all potentially applicable Diagnostic Codes.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular criteria reasonably describe a Veteran's disability level and symptoms, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptoms, a determination must be made as to whether there are other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of impairment associated with the scarring on appeal, but a greater degree of impairment is not shown.  The Veteran's symptom complaints associated with the scars on appeal have featured pain and disfigurement of the face.  The claimed symptoms and features of scarring are contemplated by the rating criteria in the Diagnostic Codes discussed above.  The diagnostic criteria applied by the Board in this decision encompass all symptoms (and related functional impairment) of the disability in the issue resolved on appeal at this time and therefore are not inadequate.  Hence, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  Referral of this matter for consideration of an extraschedular rating is not warranted.

Finally, as the Veteran has not alleged unemployability due to facial scarring during the period on appeal (and has worked part-time in maintenance during the appeal, including as noted in a September 2012 VA examination report), the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Service Connection 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, as well as VA's electronic data storage system, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Sleep Apnea and Sleep Disorder Associated with Nasal Injury

The Veteran's service records show that the Veteran suffered substantial trauma to his nose among head injuries incurred during a bicycle accident during service in June 1984.  The Veteran has already established service connection for facial scars associated with these injuries.  As discussed below, the Board further finds that it is appropriate to grant service connection for structural residuals of the injury to the Veteran's nose during service.  However, to the extent that he claims entitlement to service connection for sleep apnea or sleep disorder associated with the nasal injury, the Veteran's claim must be denied simply because the competent evidence indicates that the Veteran does not have sleep apnea or any sleep disorder associated with the injury to his nose.

The Board accepts that the Veteran suffered significant injury to his nose from the in-service trauma in 1984.  However, the decisive question for this service connection claim is not whether the Veteran suffered such an injury during service, but whether the claimed current disabling residuals of that injury exist.  To the extent that the Veteran claims entitlement to service connection for residuals of nasal injury causing sleep apnea or similar sleep disorder, the claim must be denied because the pertinent medical evidence shows that the Veteran has not had such a disability during the pendency of this claim.

The Veteran underwent a VA examination to evaluate his claimed disability of the nasal / sinus airways in September 2012; the report of this examination is of record.  The September 2012 VA examination report addressing this matter shows that the examiner found no diagnosis of sleep apnea or any sleep impairment associated with the Veteran's nasal injury.  The September 2012 VA examiner's discussion of the matter confirmed his awareness and consideration of the pertinent in-service injury and medical history: "The veteran underwent surgery for traumatically injured nose that he sustained while in active duty in 1984."  The September 2012 VA examiner explained that although the Veteran complained of headaches, "[s]ince his septoplasty for traumatic deviated nasal septum he denies nasal obstruction, nasal congestion, decreased sense of smell, or sinus pressure or pain" and he "reports no recent sinus infections."  The September 2012 VA examination report is clear in its specific findings that "No" there is not "at least 50% obstruction of the nasal passage on both sides due to traumatic septal deviation" and "No" there is not "complete obstruction on one side due to traumatic septal deviation."  Furthermore, a nasal endoscopy was performed and revealed "no septal deviation, no nasal polyps, slightly erythematous but no blockage of the osteomeatal complexes."  The September 2012 VA examiner found "No" there was not any impact upon the Veteran's ability to work associated with any nasal findings.  The September 2012 VA examiner further found that the Veteran's headaches did "not have a sinus origin ... by clinical history nor by nasal endoscopy."

Significantly, the September 2012 VA examination results (in addition to the entirety of the claims-file) were further reviewed by another physician for preparation of further opinion in March 2013.  The resulting March 2013 VA medical opinion states that "[r]eview of veteran's evidence of record (as indicated above) notes no documented evidence of a diagnosis of obstructive sleep apnea (OSA)."  The opinion further explains: "Regardless, even if this veteran were to be found to have OSA, there is no medical basis to support that any diagnosed OSA in this veteran would be due to, a result of, or aggravated by his head injury that occurred in 1984."  The VA examiner explains this by first explaining the nature of obstructive sleep apnea: "(OSA) is due to, or caused by upper airway resistance, which ultimately leads to decreased blood oxygen levels causing arousal and diminishing effective and restorative sleep."  The VA examiner then explains that in this case "[t]here is no medical evidence ... to support that the head injury which he sustained while on active military duty in 1984, in any way, has caused an increase in veteran's upper airway resistance," and the VA examiner expressly notes that "this opinion is in consideration of veteran's facial injuries including his deviated septum s/p [status post] septoplasty as discussed in the VA C&P ENT evaluation dated 9/15/2012)...."  The VA examiner concludes that therefore "it is less likely as not that veteran has any obstructive sleep apnea that is due to, a result of, or aggravated by the head injury that occurred while on active duty in 1984."

The Board finds that the September 2012 VA examination report and March 2013 VA medical opinion are probative evidence adequate to address the issue.  The September 2012 VA examination report was prepared by a medical professional competent to address the matter, informed by direct examination and interview of the Veteran and informed by familiarity with the pertinent factual history.  The March 2013 VA medical opinion was also prepared by a medical professional competent to address the matter and informed by review of the documented history, clinical findings (including those from the September 2012 VA examination report), the Veteran's previous statements and "medical literature and resources including Up To Date online version."

The Board notes that the Veteran's attorney has alleged, including in a December 2014 written brief, that the VA examination report and further medical opinion are inadequate.  In the regard, the Veteran's attorney argued: "The VARO sought a medical opinion related to whether the Veteran's sleep and snoring problems were related to his closed head injury.  The proper inquiry should have been whether Veteran's obstructive sleep apnea and sleep disorder are caused or aggravated by the Veteran's inservice deviated septum."  However, the Board finds that the September 2012 VA examination report and March 2013 additional VA medical opinion adequately address the matter by showing that the Veteran does not have any diagnosis of sleep apnea or sleep disorder associated with the nasal / sinus airways.  That finding is adequate to resolve the claim of service connection for sleep apnea or sleep disorder associated with the nasal / sinus airways, but the Board further notes that the March 2013 VA medical opinion does directly and clearly discuss that even if (hypothetically) the Veteran had a diagnosis of sleep apnea that such a diagnosis would not be related to the in-service trauma to his nose because the evidence does not indicate that the trauma to his nose resulted in the type of damage that could result in sleep apnea.  The Board finds that the September 2012 VA examination report and March 2013 VA medical opinion provide adequate evidence addressing this claim.

There is no evidence during the pendency of this claim on appeal (regardless of whether the claim is considered to have arisen with the July 2012 claim of service connection for "residual of nasal injury" or the January 2013 claim for "sleep disorder or sleep apnea") establishing a medical diagnosis of sleep apnea (nor any other manner of sleep disorder featuring nasal injury or impairment).  As there is no probative medical evidence of sleep apnea or nasal/airway sleep disorder during the pendency of this claim on appeal, service connection for sleep apnea or sleep disorder associated with a nasal injury must be denied.  The only evidence suggesting that the Veteran has a current disability of the nature of sleep apnea or sleep impairment from nasal injury is the Veteran's own contention; the Board finds that his lay testimony is not competent on the matter.  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is competent to report his symptoms as he experiences them.  However, the Veteran is not competent to establish a diagnosis of sleep apnea (or other sleep disorder associated with nasal impairment).  Such a diagnosis requires specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  In Jandreau, the Federal Circuit specifically determined that a layperson is not considered competent to testify when the issue is medically complex, as is the question of establishing a diagnosis of sleep apnea or other airway/ nasal based sleep disorder in this case.  The Veteran has not provided any competent evidence supporting a finding that he has sleep apnea or similar airway / nasal sleep impairment disability (or has had such a disability during the pendency of this claim on appeal).  He has not submitted a supporting medical opinion or report on this point, nor does he cite to supporting factual data or medical literature.  He is a layperson with no medical training.  He otherwise offers no explanation of rationale for his assertion for the Board to weigh.  Consequently, his own opinion is not competent evidence in the matter.

In the absence of any competent evidence that the Veteran has had sleep apnea or any other manner of sleep disorder featuring airway / nasal impairment during the pendency of this claim, he has not presented a valid claim of service connection for any such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the absence of a showing of the existence of the claimed disability, there can be no award of service connection for such disability. Accordingly, the appeal in this matter (concerning sleep apnea and other manner of sleep disorder associated with airway / nasal impairment) must be denied.

Residuals of Nasal Injury

The Veteran's STRs show that he suffered substantial trauma to his nose among head injuries incurred during a bicycle accident during service in June 1984.  The Veteran has already established service connection for facial scars associated with these injuries.  The Veteran contends that the residuals of those injuries include, beyond the scarring, damage and dysfunction of his nasal / sinus airways associated with the past traumatically deviated septum.  (As discussed just above, the Veteran also contends that the residuals of the trauma to his nose includes sleep apnea or other similar sleep disorder associated with nasal / airway damage, but service connection for that specific claimed disability must be denied as the competent evidence indicates that the Veteran does not have a medical disability of that nature.)

In this case, although the competent evidence of record is unequivocal in showing that the Veteran does not have sleep apnea or similar sleep disorder associated with his past nasal trauma, the evidence is less clear with regard to depicting the extent to which there remain other residuals of the Veteran's documented in-service injuries to the nose.  Although a September 2012 VA examination report essentially describes that the Veteran's residuals of nasal trauma do not significantly impair his nasal and sinus airways, and a March 2013 VA examination report further clarifies that the Veteran does not have obstructive sleep apnea, the evidence of record reasonably indicates that some manner of the claimed residuals of the substantial in-service trauma do exist.  The Board notes that the service treatment records show that the June 1984 injury resulted in a deviated septum and that surgery was performed shortly thereafter to address the problem.  The Veteran's May 1989 periodic service medical examination report (an examination conducted during reserve service after the Veteran's separation from active duty service) shows that some degree of septal depression and deviation remained well after the first surgery.  VA medical records show that the Veteran underwent another surgery to further correct the septal deviation in September 1992.  The September 2012 VA examination report indicates that no septal deviation nor any other diagnosis for the nose was found at the time, but also noted that the Veteran had "other pertinent physical findings," and described them as: "Nasal fracture and laceration of nasal dorsum are present still."

The Board seeks to ensure that the full breadth of the Veteran's claim is afforded proper consideration.  The Board is unable to award service connection for the claimed sleep apnea as the evidence indicates that the Veteran is not diagnosed with that claimed disability.  However, to the extent that the Veteran's claim asserts entitlement to service connection for residuals of the trauma to his nose other than sleep apnea and beyond the already service-connected scarring, the Board believes that the Board may grant the Veteran's claim to this limited extent.  The evidence clearly establishes that the Veteran suffered a substantial traumatic injury to the nose during his military service, and the evidence indicates that medically observable residuals of that injury remain after two surgical procedures related to the substantial nasal trauma.  Any questions as to the precise nature and extent of any disabling symptomatology from the remaining residuals of the nasal fracture / trauma are matters to be addressed in determining disability rating assignments.

In sum, service connection for residuals of nasal fracture / traumatic injury to the nose is warranted (residuals that do not include sleep apnea or similar sleep disorder).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disability is reopened.

Service connection for residuals of nasal injury is granted.

New and material evidence not having been received, the claim of entitlement to service connection for a dental disability for compensation purposes is not reopened.

A compensable rating for scarring on the left side of forehead, on the bridge of nose, and above the upper lip is denied.

Service connection for sleep apnea (or similar sleep disorder) associated with nasal / sinus airway impairment is denied.


REMAND

The Veteran was afforded a VA examination in September 2012 to evaluate his mental health with attention to determining the nature and etiology of his psychiatric diagnoses in connection with his service connection claim on appeal.  The September 2012 VA examination report, consistent with other evidence of record, finds three Axis I diagnoses for the Veteran: (1) schizophrenia, (2) alcohol dependence, and (3) cognitive disorder.  Significantly, with regard to the cognitive disorder, the VA examiner comments that "September 5, 2012 neuropsychological testing .... indicates that the veteran has had cognitive problems even prior to the onset of the schizophrenic symptoms."  The VA examiner goes on to quote the September 2012 neuropsychological testing report, noting: "The pattern of the veteran's cognitive abilities and deficits continues to appear similar to prior assessments.  His difficulties appear attributable to early differences in cognitive abilities apparent when the veteran was in school and deficiencies secondary to the veteran's schizophrenia and resultant of a lifelong use of alcohol and drugs" (emphasis added).

The September 2012 VA examination report further refers to, and quotes from prior neuropsychological testing reports.  In particular, the VA examiner quotes a March 2007 neuropsychological testing report referring to deficits in "cognitive functioning [that] can be accounted for by the combined effects of his schizophrenia and a pre-existing learning disability" (emphasis added), and remarks upon the objective of "helping understand the contribution to his difficulty functioning brought about by the head injury."  The March 2007 neuropsychological testing report concludes that the Veteran's performance following the in-service head trauma "would indicate that the head trauma did not impair him significantly," and that "[i]t appeared the deterioration in functioning was more related to alcohol abuse in the late-1980's and 1990's, and the onset of his psychosis in 1993 or 1994."  The September 2012 VA examination report also quotes from a December 2009 neuropsychological report discussing "long-standing intellectual limitations" and opining that it "seems unlikely" that the in-service head injury "is the cause of his current difficulties."

Notably, a provisional diagnosis list in the September 2012 VA examination report includes "Cognitive disorder NOS secondary to TBI [traumatic brain injury]," with a remark that the link to TBI "was not confirmed by neuropsychological testing."

The Board notes that attention must be paid to the fact that, for the purposes of this analysis, the Veteran is legally presumed to have entered military service in sound mental health, including with regard to cognitive disorders because no cognitive disorder nor any other mental health concern was noted upon the Veteran's February 1983 entrance examination.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence both (emphasis added) that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

As no cognitive disorder was noted upon the Veteran's entrance to military service, the Board's analysis of his claim for service connection for a psychiatric disorder must consider the application of the presumption of soundness.  A medical opinion that concludes that the Veteran's cognitive disorder is not etiologically linked to his military service becomes problematic in this case when it relies upon a cited rationale that notes onset of the cognitive disorder prior to the Veteran's military service.  The Board may not accept the analysis of a medical opinion unless the Board accepts the essential factual predicate upon which the medical opinion is provided, and the Board may not accept that the Veteran's cognitive disorder pre-existed service in this case (due to the operation of the presumption of soundness) unless it is clear and unmistakable that the cognitive disorder pre-existed service and it is clear and unmistakable that the cognitive disorder was not aggravated during service (including due to the Veteran's substantial head injury).  Statements that findings 'indicate' that signs of cognitive disorder pre-existed service, that it 'appears' that the current cognitive disorder had manifestations prior to service, and reference to the existence of a "pre-existing learning disability" in the post-service medical opinions do not allow the Board to determine whether the Veteran clearly and unmistakably had an acquired cognitive disorder prior to his entrance to military service.

Furthermore, a medical opinion stating that it "seems unlikely" that the in-service head injury "is the cause of his current difficulties" is inadequate for the purposes of this analysis.  To the extent that the medical evidence suggests that a cognitive disorder pre-existed service, the Board must make an informed determination as to whether a cognitive disorder clearly and unmistakably pre-existed service as well as whether such a disability clearly and unmistakably was not aggravated during service (a standard that is not adequately addressed by a finding that a possibly pre-existing cognitive disorder was unlikely to be caused during service).

The Board finds that remand is warranted to obtain a new VA medical opinion (with a new VA examination, if necessary) clarifying and addressing the suggestions of a pre-existing cognitive disorder in the appropriate terms for the applicable legal standard needed for analysis of the service connection claim.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the Veteran's appeal also includes the issue of entitlement to service connection for psychosis or mental illness for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.  As the remanded service connection claim involves development to clarify and address the etiology of the Veteran's psychiatric disabilities, the Board finds that it is appropriate to defer final adjudication of the 38 U.S.C.A. § 1702 issue pending completion of the development of evidence on concerning the history of his mental health disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record an up-to-date set of the Veteran's VA medical reports generated since the last such update of the claims-file, obtaining reports pertaining to treatment the appellant has received for the psychiatric disability on appeal (obtaining any reports not already associated with the claims file).

2.  The AOJ should forward the Veteran's claims file to an appropriate VA physician for a medical opinion, with examination only if deemed necessary, and ask that he or she review the claims file.  Thereafter, the physician should address the following, using the specific language requested.  The VA examiner should note the prior indications of record (including but not limited to a September 2012 VA examination report) suggesting that the Veteran's cognitive disorder was believed to have been evident prior to the Veteran's military service, and respond to the following: 

(a) Is it clear and unmistakable (i.e. undebatable) that the Veteran's cognitive disorder (or any other psychiatric disability) existed prior to any period of active service (i.e., prior to the period of service beginning in April 1983)?

(b) If so, is it clear and unmistakable (i.e. undebatable) that the pre-existing psychiatric disability was not aggravated beyond the normal progression of the disability by active service (including the June 1984 head injury from a bicycle accident)?

(c) If the answers to items 'a' and 'b' above are positive, please explain whether the pre-existing psychiatric disorder (such as a cognitive disorder) is congenital in nature or is, rather, an acquired disorder.  If the psychiatric disorder (such as a cognitive disorder) is congenital, please also state whether it is a congenital disease or defect (Note: Generally, for the purposes of this question, a 'disease' is capable of improvement or deterioration while a 'defect' is static).

(d) If the answer to either item 'a' or item 'b' above is negative, please assume that the Veteran entered each period of active duty service in sound neuropsychiatric / psychiatric health with no acquired cognitive disorder (as required by legal operation of the presumption of soundness) and provide an opinion as to whether it is at least as likely as not (a 50% or better probability) that the Veteran's current cognitive disorder, schizophrenia, schizophreniform disorder, depression (or any other psychiatric disability) is related to his service (including the June 1984 head injury from a bicycle accident)?  In answering this question, please specifically opine as to whether the Veteran's cognitive disorder, schizophrenia, schizophreniform disorder, depression (or any other psychiatric disability) manifested during active duty service.

The consulting provider must include discussion of rationale with all opinions, citing to supporting factual data and medical literature as deemed appropriate.  In responding to the above, please specifically discuss the Veteran's account of his symptom history, including any description of a continuity of symptomatology following service.

3.  The AOJ should then review the complete record and re-adjudicate the claims remaining on appeal.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


